Citation Nr: 1535261	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970, August 1973 to May 1977, and April 1985 to September 1989.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death was related to service, to include claimed diabetes mellitus and cardiomyopathy from Agent Orange exposure.  (October 2010 claim).

In her May 2013 VA Form 9, the appellant requested a Board hearing by live videoconference.  The RO subsequently scheduled a hearing for August 2013.  (June 2013 VA letter).  In a July 2013 letter, a regional administrator with the Kentucky Department of Veteran Affairs (KDVA) withdrew the appellant's Board hearing request.  

However, upon review of the appellant's claims file, the Board has found that the appellant had not appointed the KDVA as her representative.  Subsequently, in an April 30, 2015 letter, the Board sent the appellant a letter requesting that the appellant either appoint a representative or let the Board know if she wished to represent herself.  The letter informed the appellant that "[i]f we have not heard from you or your new representative within 30 days of the date of this letter, we will assume that you wish to represent yourself and we will resume our review of your appeal."

The appellant has not responded to the April 30, 2015 letter over 30 days from that date.  As such, the Board assumes that the appellant wishes to represent herself.  As the KDVA was not her representative, it was not authorized to withdraw the appellant's Board hearing request.  

Subsequently, on July 8, 2015, the Board sent the appellant a letter requesting that she verify whether she wanted to have a Board hearing.  The letter specified that if the appellant did not respond within 30 days from the date of the letter, "the Board will use your previous selection in scheduling your hearing."  

The appellant has not responded to the July 2015 letter.  As the appellant originally requested a hearing in May 2013, and KDVA was both not her representative and not authorized to withdraw her hearing request, her original request for a hearing has continued.  As such, a remand is necessary in order to provide the appellant her requested Board hearing.  38 C.F.R. §§ 20.700, 20.704.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant to appear at the requested videoconference hearing.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the appellant decides that she no longer wants this type of hearing (or any other type of hearing), then she should indicate this in writing, which should also be documented in her claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




